Appeal from an award for reduced earnings. While claimant, in the course of his employment, was crossing a pit, a scaffold plank tipped and he was thrown to the bottom about fifteen feet. He suffered a fracture of the first lumbar vertebra and its spinous process, a comminuted fracture of the sacrum atid coccyx and a separation of the symphysis pubis and a sprain of the sacroiliac joints. He was born in Germany but was a naturalized citizen. The War Department directed the employer not to permit him to do work connected with the war effort. There is no proof that this limitation reduced his earnings after partial recovery. He was receiving $29 a week. The award is proper and should be affirmed. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.